Citation Nr: 0123763	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for heart disease, 
hypertension, and emphysema as secondary to nicotine 
dependence and cigarette smoking.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The veteran had active service from September 1958 
to September 1961.  

This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an adverse 
rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The veteran testified at a hearing before the 
undersigned Member of the Board sitting in 
Indianapolis, Indiana, in March 1999.  In July 1999, 
the Board, in pertinent part, denied the veteran's 
claim for entitlement to service connection for 
heart disease, hypertension and emphysema as 
secondary to nicotine dependence and cigarette 
smoking, as not well grounded.  The veteran 
subsequently appealed this decision to the Court of 
Appeals for Veterans Claims (Court), and the Court 
vacated and remanded the matter to the Board in a 
March 2001 order, pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA).


REMAND

The veteran has not argued that he incurred heart disease, 
hypertension or emphysema during military service from 
September 1958 to September 1961 or that he incurred heart 
disease or hypertension to a compensable degree within one 
year after service separation.  Rather, it is the veteran's 
central contention that he became dependent on nicotine 
during service, that this nicotine dependence resulted in his 
smoking cigarettes for many years after service and that this 
nicotine dependence itself is a disease which was incurred in 
service and which later resulted in heart disease, 
hypertension, and emphysema.

Nicotine dependence may be considered a disease for VA 
compensation purposes.  In May 1987, the VA General Counsel 
issued a precedential opinion on the subject of secondary 
service connection based upon nicotine dependence.  This 
opinion provided that two principal questions must be 
answered to resolve a claim for benefits for tobacco-
related disability secondary to nicotine dependence.  They 
are (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability occurring after service.  
General Counsel pointed out that a determination of whether 
a veteran is dependent on nicotine is a medical issue and 
that according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), as applied to the specific circumstances surrounding 
nicotine use, nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three 
or more of the following criteria occurring at any time in 
the same 12-month period: 

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use 
of substantial amounts of nicotine or a diminished 
effect observed with continued use of the same amount of 
nicotine-containing products; 

(2) withdrawal, marked by appearance of four or more of 
the following signs within twenty-four hours of abrupt 
cessation of daily nicotine use or reduction in the 
amount of nicotine used: 

(a) dysphoric or depressed mood; 
(b) insomnia; 
(c) irritability, frustration, or anger; 
(d) anxiety; 
(e) difficulty concentrating; 
(f) restlessness; 
(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve 
or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or over a longer 
period than was intended; 

(4) persistent desire or unsuccessful efforts to cut 
down or control nicotine use; 

(5) devotion of a great deal of time in activities 
necessary to obtain nicotine (e.g., driving long 
distances) or use nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of 
nicotine use (e.g., giving up an activity which occurs 
in smoking-restricted areas); and 

(7) continued use of nicotine despite knowledge of 
having a persistent or recurrent physical or 
psychological problem that is likely to have been caused 
or exacerbated by nicotine.

VAOPGCPREC 19-97; Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), at 181, 243-45.

Effective on June 9, 1998, 38 U.S.C.A. § 1103 (West 1991 & 
Supp. 1998) was enacted.  This statute prohibits service 
connection for disability which resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's active service.  This provision is exclusively 
applicable to claims filed after June 9, 1998.  If a claim 
for VA benefits was filed on or before June 9, 1998, as in 
this case, previous law still applies because where a law or 
regulation changes after a claim has been filed or reopened, 
but before administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In light of the new law, the Board concludes that the veteran 
should be accorded an examination by a psychiatrist to 
determine whether he acquired a nicotine dependence during 
his military service.  Moreover, the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA.  Therefore, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain any pertinent 
treatment records, not already associated 
with the claims file.  The veteran should 
be requested to sign any necessary 
authorization for release of any private 
medical records to the VA.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully met.

3.  The veteran should be provided an 
examination by a psychiatrist to 
determine whether he met the criteria for 
a diagnosis of nicotine dependence prior 
to the time he discontinued smoking and, 
if so, when this disorder began.  The 
claims folder must be made available to 
the physician conducting this 
examination.

4.  If the psychiatrist substantiates the 
diagnosis of nicotine dependence and 
indicates that this disorder began during 
the veteran's military service, the RO 
should conduct further appropriate 
development of the veteran's claim of 
service connection for heart disease, 
hypertension and emphysema, including any 
further medical examinations deemed 
necessary.

5.  If any VA examination report is 
inadequate or fails to provide an 
adequate opinion then that report must be 
returned to the examiner for corrective 
action.

6.  After completion of the above 
development, the RO should readjudicate 
the case based on the additional 
information.  If the determination 
remains adverse to the veteran, then he 
should be provided with a supplemental 
statement of the case, and be afforded 
the appropriate time in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



